Citation Nr: 1509562	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the termination of VA nonservice-connected pension benefits, effective March 1, 2003, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran had active service from September 1969 to March 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2012 administrative decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in Detroit, Michigan, in January 2015.  A transcript of the hearing is associated with the claims file.

The VBMS VA paperless claims processing system contains additional records, including the January 2015 hearing transcript and a January 2015 appellant brief that have been considered.


FINDING OF FACT

The Veteran failed to receive a request for an eligibility verification report or proper notification regarding termination of the Veteran's nonservice-connected pension, therefore termination was improper.


CONCLUSION OF LAW

The legal criteria for termination of VA nonservice-connected pension benefits effective March 1, 2003, have not been met thus should be restored, subject to the laws and regulations governing the payment of monetary benefits.  38 U.S.C.A. § 1521 (West 2012); 38 C.F.R. §§ 3.3, 3.256 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In this case the law is dispositive, rather than the facts.  As discussed below, this case is governed by statutes and regulations limiting the types of service for which specific benefits may be paid.

Merits of the Claim

The Veteran contends that he did not receive notice of the request of an eligibility verification report and therefore the termination of his nonservice-connected pension benefits based on the failure to comply with the request was improper.  

An individual who applies for or receives nonservice-connected pension shall, as a condition of receipt or continued receipt of benefits, furnish the VA an eligibility verification report upon request.  38 C.F.R. § 3.256(b)(4), 3.277 (2014).  The term eligibility verification report means a form prescribed by the VA that is used to request income, net worth (if applicable), dependency status, and any other information necessary to determine or verify entitlement to pension.  38 C.F.R. § 3.256(b)(1) (2014).  If VA requests that a claimant or beneficiary submit an eligibility verification report but he or she fails to do so within 60 days of the date of the VA request, the VA shall suspend the award or disallow the claim.  38 C.F.R. § 3.256(c) (2014).

The Veteran stated at his January 2015 hearing before the Board that he did not receive the request for the eligibility verification report because he was in and out of various residences and in fact homeless for a time following the death of his wife.  Indeed, the Veteran seemed unaware of the necessity of the reports until it was explained to him at the January 2015 hearing.  The Veteran along with his representative submitted the necessary paperwork the day after the hearing according to a January 2015 statement from the Veteran's representative; though, the record reflects that the inclusion of the paperwork into the Veteran's claim file took some time as a result of a scanning back-log at the RO.  

"There is a presumption of regularity under which it is presumed that government officials properly discharge their official duties in good faith and in accordance with law and governing regulations." Kyhn v. Shinseki, 24 Vet.App. 228, 232 (2011); see also Marsh v. Nicholson, 19 Vet.App. 381, 385 (2005).  The U.S. Court of Appeals for Veterans Claims has applied the presumption of regularity to processes and procedures throughout the VA administrative process. See, e.g., Crain v. Principi, 17 Vet.App. 182, 186 (2003) (applying the presumption to RO's mailing of an SOC to a veteran); Schoolman v. West, 12 Vet.App. 307, 310 (1999) (applying the presumption to the RO's mailing of an application form for dependency and indemnity compensation); Jones v. West, 12 Vet.App. 98, 100-02 (1998); Davis v. Brown, 7 Vet.App. 298, 300 (1994) (applying the presumption to the Board's mailing of a copy of a Board decision to a veteran); Mindenhall v. Brown, 7 Vet.App. 271, 274 (1994) (applying the presumption of regularity to a RO's mailing of a VA decision to a veteran).

Although the presumption of regularity is not absolute, it may be overcome only by the submission of clear evidence to the contrary.  A claimant's mere statement of nonreceipt is insufficient for that purpose. See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001). However, in this case, the Board finds that the evidence is at least in equipoise that the Veteran did not receive notification of the required eligibility verification report and therefore the termination of the Veteran's nonservice-connected pension, based on the failure to provide the eligibility verification report, was improper.  That the Veteran immediately submitted the required paperwork following the January 2015 Board hearing further supports the contention that the Veteran only failed to comply because he did not receive the request for the information.  

The Board notes that no determination with regard to the Veteran's eligibility for nonservice-connected pension benefits, given the newly received eligibility verification reports, has been made in this decision.  The Board has merely determined that the lack of proper notification renders the termination of the Veteran's nonservice-connected pension improper.  Determination of eligibility must be addressed by the RO in the first instance and is therefore not currently before the Board. 

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that termination of the Veteran's nonservice-connected pension was improper.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Termination of VA nonservice-connected pension benefits, effective March 1, 2003, was improper and thus should be restored, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


